



entergylogoa42.gif [entergylogoa42.gif]
 R  R
                                                                                  
Exhibit 10(a)49
Restricted Stock Agreement (“Agreement”) - Under the 2015 Equity Ownership Plan
of Entergy Corporation and Subsidiaries


The Personnel Committee of the Board of Directors (“Committee”) of Entergy
Corporation (the “Company”) has agreed to grant you, pursuant to the 2015 Equity
Ownership Plan of Entergy Corporation and Subsidiaries (the “Plan”), that number
of shares of Restricted Stock of Entergy Corporation (the “Restricted Shares”)
set forth on the Restricted Stock Grant Notice to which this Agreement is
attached (the “Grant Notice”), subject to the terms and conditions of this
Agreement and the Plan.
1.         Effective Date of Restricted Shares Grant, Acknowledgment and
Acceptance of Restricted Stock Grant.  This grant of Restricted Shares is
effective as of the Award Date set forth on the Grant Notice (“Grant Date”),
contingent upon your acceptance of the Restricted Shares in accordance with the
terms of this Agreement and the Grant Notice. The effectiveness of this
Agreement is subject to your electronically acknowledging and accepting this
Agreement and all of its terms and conditions and the terms of the Plan in the
manner and at the time set forth on the Grant Notice. If you do not timely
acknowledge and accept this Agreement in accordance the Grant Notice, the
Company shall be entitled to unilaterally cancel and render void this Agreement
and the Grant Notice.
2.         Restricted Period. 
(a)        Except as otherwise provided in Subsection 2(b) to the contrary, and
except as provided in Section 13 of the Plan, the following vesting provisions
shall apply during the thirty-six (36)-months immediately following the Grant
Date (the “Restricted Period”):
(i)         Restrictions shall lift on one-third (1/3rd) of the total Restricted
Shares subject to this Agreement on each of the first three (3) anniversaries of
the Grant Date (each such anniversary, a “Vesting Date”), provided you (A) are
and remain a continuous full-time regular employee of a System Company at System
Management Level 1 through 6 through each such anniversary date or are or later
become and then remain a continuous part-time regular System Company employee
participating in the Company’s Phased Retirement Program through each such
anniversary date, and (B) comply with Section 12 of this Agreement.
 (ii)        Unless solely attributable to your becoming a participant in the
Company’s Phased Retirement Program, upon your termination of continuous
full-time regular employment to become a part-time employee, or upon your
demotion to a position below System Management Level 6, you shall forfeit all
Restricted Shares on which restrictions have not already lifted in accordance
with Subsection 2(a)(i) at such time.
(iii)       Except as set forth in Section 2(b) below, upon your Retirement or
termination from System Company employment for any reason or no reason
(including with or





--------------------------------------------------------------------------------





without Cause), you shall forfeit all Restricted Shares on which restrictions
have not already lifted in accordance with Subsection 2(a)(i) at such time.
 (b)        Notwithstanding the foregoing provisions of Subsection 2(a) to the
contrary and subject in each case to Section 5.6(e) of the Plan, the following
provisions shall govern to the extent applicable: 
 (i)    If, during the Restricted Period, you die or become Totally Disabled
while actively employed as an eligible System Company employee in accordance
with the requirements set forth in Subsection 2(a)(i)(A) and you have
continuously satisfied the vesting criteria of Section 2(a)(i) through the date
of your death or Total Disability, then any then-remaining restrictions
immediately shall lift on all of the then-outstanding Restricted Shares on which
restrictions have not already lifted (as well as dividends declared on the
Restricted Shares).
(ii)    If you are demoted to a position below System Management Level 6 and you
thereafter remain a regular, full-time System Company employee until the
immediately following Vesting Date, then you shall remain eligible to vest, upon
such Vesting Date, in a pro-rated portion of the Restricted Shares on which
restrictions were otherwise scheduled to lift on such immediately following
Vesting Date (as well as dividends declared on such pro-rated portion of the
Restricted Shares), which pro-rated vested portion shall be determined by
multiplying (A) a fraction, the numerator of which shall be the number of days
between (x) the immediately preceding Vesting Date or, if no Vesting Date has
yet occurred, the Grant Date and (y) the date of your demotion, and the
denominator of which shall be 365 days, times (B) that number of Restricted
Shares on which restrictions were otherwise scheduled to lift on the immediately
following Vesting Date.
 (iii)    Except as provided below for an employee on an extended leave of
absence bridge to Retirement under an approved severance program under the
Entergy System Severance Pay Plan No. 537 or the Entergy System Severance Pay
Plan No. 538, if you are on a leave of absence (whether paid or unpaid) approved
by your System Company employer for reasons other than Total Disability or are a
continuous part-time regular System Company employee participating in the
Company’s Phased Retirement Program, you will be treated, solely for purposes of
the Plan and this Agreement, as continuing to satisfy the requirements of
Subsection 2(a)(i) while on such approved leave of absence or during such
participation in the Phased Retirement Program, as applicable. If your System
Company employment terminates during such approved leave of absence, the
remaining provisions of this Section 2 shall apply as if you were actively
employed by your System Company employer immediately prior to such termination
event. If you are on an extended leave of absence bridge to Retirement under an
approved severance program under the Entergy System Severance Plan Pay No. 537
or the Entergy System Severance Pay Plan No. 538, you will not be considered
under the Plan or this Agreement to be a full-time employee or part-time System
Company employee under the Company’s Phased Retirement Program during the
extended leave of absence bridge period, and your System Company employment will
be considered terminated for purposes of vesting in the Restricted Shares under
this Agreement as of the commencement of your extended leave of absence bridge
period.
(iv)    If you incur a CIC Separation from Service, then all restrictions
imposed hereunder on the Restricted Shares (as well as dividends declared on the
Restricted Shares), with the exception of those pursuant to Section 12(a), shall
lift effective as of the later of the date System Company employment is
terminated or the consummation of the applicable Change in Control. If you incur
a CIC Separation from Service following the occurrence of a Potential Change in
Control





--------------------------------------------------------------------------------





and prior to the occurrence of a Change in Control then, notwithstanding
anything herein to the contrary, the Restricted Shares on which restrictions
have not already lifted shall remain outstanding and unvested and shall be
cancelled and forfeited, if the restrictions have not lifted on such Restricted
Shares, upon the earlier of (A) the date that is ninety (90) days after the date
of your CIC Separation from Service or (B) the end of the original term of the
Restricted Shares.
3.         Share Issuance.  During the Restricted Period, the Restricted Shares
shall be held in an account with Computershare, as custodian, in book entry form
and with the restrictions noted.  You can track your Restricted Shares account:
by contacting Computershare Shareowner Services at 1 (877) ETR (387)-6299, or
via the Internet address https://www-us.computershare.com/EmployeePortal/.
 4.         Lifting of Restrictions.  Upon the satisfaction of all requirements
for restrictions to lift on all or a portion of the Restricted Shares, the
restrictions on such Restricted Shares shall lift and such vested shares of
Common Stock (including any dividends on the such Restricted Shares that were
reinvested in Common Stock) shall be credited by Computershare to a separate
book entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law.  Upon the crediting of
Common Stock in respect of Restricted Shares upon which restrictions have lifted
to a book entry account, participants may treat the Common Stock in the same
manner as all other Common Stock owned by the participant.  All ML 1-4
Participants are considered “Restricted Employees” under Entergy’s Insider
Trading Policy and, as such, may trade in Entergy Corporation securities only
during an open window period (and only if not in possession of material,
non-public information). Generally, window periods begin on the second business
day after the quarterly earnings release and run through the last business day
of the second month of the quarter in which such quarterly earnings release is
publicly reported. In addition, if you are a Restricted Employee, the Insider
Trading Policy requires that you pre-clear all transactions involving Entergy
securities with Entergy Corporation’s Office of the General Counsel.
5.        Common Stock Ownership Guidelines.  If you are a System Management
Level (“ML”) 1-4 Participant, you must maintain the applicable Target Stock
Ownership Level in the chart below, which is expressed as a multiple of your
base salary and dependent on your ML.
 
System Management Level
Common Stock
Ownership
Target Levels
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary

            
These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including Restricted Shares on which
restrictions have not yet lifted, shares held in tax-qualified 401(k) plans,
etc.  Until you achieve your multiple of base salary ownership position, upon
restrictions lifting on your Restricted Shares, you must continue to retain the
book entry shares until the earlier of (a) achieving and maintaining your
multiple of base salary ownership threshold, or (b) your termination of
full-time employment within the Entergy System. 





--------------------------------------------------------------------------------





Once you have achieved and maintain your multiple of base salary ownership
threshold, you are no longer bound to hold the Restricted Shares converted to
book entry shares upon restrictions lifting.  However, you are still subject to
the trading restrictions and pre-clearance requirements in transacting in these
shares described in Section 4 of this Agreement.
 6.       Withholding Taxes.  Your System Company employer shall have the right
to require you to remit to it, or to withhold from other amounts payable to you,
an amount sufficient to satisfy all federal, state and local tax withholding
requirements.  The Company shall use the “net shares method” to satisfy any tax
withholding obligation, which means the Company shall reduce the number of
shares of Common Stock otherwise payable to you in respect of Restricted Shares
upon which the restrictions have lifted by the number of shares necessary to
cover such obligation. Depending upon the state or states in which you reside or
have resided, or perform or have performed services, in the current, prior and
future tax years, you may be subject to income tax in one or more states or
jurisdictions. You should consult your personal tax advisor to determine the
states or jurisdictions in which you owe income tax and/or are required to file
an individual income tax return, based on your particular circumstances. In no
event shall the Company or any other System Company have any liability to you
for your individual income tax liability, for withholding or failing to withhold
taxes, or for remitting or failing to remit taxes with respect to your income.
7.         No Fractional Shares.    Any fractional shares to be distributed
shall be settled in cash and applied to satisfy tax withholding requirements.
The Company will not pay out any fractional shares.
 8.         Shareholder Rights.  Subject to the terms and conditions set forth
herein and in the Plan, as the Grantee of the Restricted Shares, you shall have
all rights as a Company shareholder, including, but not limited to, voting
rights, the right to receive vested dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock. 
Notwithstanding the preceding sentence, any and all dividends paid with respect
to the Restricted Shares shall be subject to the same restrictions on transfer
and risks of forfeiture as applicable to the underlying Restricted Shares and
shall also be subject to any other provisions or reinvestment requirements
(including, without limitation, the reinvestment of dividends in the form of
Common Stock) as the Committee may, in its discretion, determine.  You shall
have the same rights and privileges, and be subject to the same restrictions,
with respect to any additional or substitute shares received pursuant to Plan
Section 4.5.
 9.         No Code Section 83(b) Election. This Award of Restricted Shares is
conditioned upon you refraining from making an election with respect to the
Award under Section 83(b) of the Code.
10.        Restricted Shares Nontransferable.  None of the Restricted Shares
shall be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or your designated beneficiary)
other than by (a) will or laws of descent and distribution or (b) a qualified
domestic relations order (as defined by the Code).
 11.       Entergy Policies.
 (a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common





--------------------------------------------------------------------------------





Stock with the full risks and rewards of ownership, thereby ensuring continued
alignment of their objectives with the Company’s other shareholders. 
Participation in any hedging transaction with respect to Common Stock (including
Restricted Shares) is prohibited.
(b)  Recoupment Policy; Dodd-Frank; Payment in Error.  Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Company’s Board of Directors at its meeting held on December 3, 2010, and as
in effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Restricted Shares) from “executive
officers” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, if the Company is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the
federal securities laws (other than corrections resulting from changes to
accounting standards); or there is a material miscalculation of a performance
measure relative to incentive compensation, regardless of the requirement to
restate the financial statements; or the Board of Directors determines that an
executive officer engaged in fraud resulting in either a restatement of the
Company’s financial statements or a material miscalculation of a performance
measure relative to incentive compensation whether or not the financial
statements were restated.  In addition, the Restricted Shares are subject to any
forfeiture and/or recoupment policy which the Company has adopted or may adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
implementing rules and regulations thereunder, or as may be required by
applicable law. To the maximum extent permitted by applicable law, in the event
that a payment is made to you (whether in cash, stock or other property) in
error that exceeds the amount to which you are entitled pursuant to the terms of
this Agreement or the Plan (such excess amount, an “Excess Payment”), you will
repay to the Company, and the Company shall have the right to recoup from you
such Excess Payment by notifying you in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to the Company by
you in the amount of such Excess Payment or (ii) reduction of any amount(s) owed
to you by the Company or any other System Company by the amount of the Excess
Payment.
12.       Restrictive Covenants. In consideration of the grant to you of the
Restricted Shares set forth herein, you hereby agree to the following
restrictive covenants:
(a)    Confidentiality. You acknowledge that your position of employment places
you in a position of confidence and trust with respect to the Entergy System and
provides you with access to non-public confidential information of the System
Companies. You acknowledge that the System Companies expended and will continue
to expend substantial amounts of time, money and effort to develop effective
business and regulatory strategies, methodologies and technology, to build good
employee, customer, regulatory and supplier relationships and goodwill, and to
build an effective organization. You acknowledge that the Company has a
legitimate business interest and right in protecting the System Companies’
Confidential Information and that the System Companies would be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of the System Companies’ business and regulatory strategies or its
employee, regulatory, supplier and customer relationships and goodwill. You
therefore agree that, during your employment or other service with any System
Company and at all times thereafter, you will hold in a fiduciary capacity for
the benefit of the System Companies and, other than as authorized by a System
Company, as required by law, in the proper performance of your duties and
responsibilities, or as otherwise provided in this Section 12, you will not
disclose, directly or indirectly, to any person or entity or use for any purpose
other than the furtherance of your duties, responsibilities and obligations to
any System Company, any Confidential Information without the prior written
consent of the Company. For purposes of this Agreement, “Confidential
Information” means any and all





--------------------------------------------------------------------------------





information and knowledge regarding (i) the System Companies’ utility business,
including the generation, transmission, brokering, marketing, distribution, sale
and delivery of electric power or generation capacity (through regulated
utilities or otherwise), and their natural gas distribution business, (ii) the
Entergy Wholesale Commodities business, including the ownership, development,
management or operation of power plants and power generation facilities
(including, without limitation, nuclear power plants), and the provision of
operations and management services (including decommissioning services) with
respect to power plants, and the sale of the electric power produced by the
System Companies’ operating plants to wholesale customers, and (iii) the System
Companies’ proprietary methods and methodology, technical data, trade secrets,
know-how, research and development information, product plans, customer lists,
specific information relating to products, services and customers or prospective
customers (including, but not limited to, customers or prospective customers of
any System Company with whom you became or become acquainted during your
relationship with the System Company), books and records of any System Company,
corporate, regulatory, customer and strategic relationships, suppliers, markets,
computer software, computer software development, inventions, processes,
formulae, technology, designs, drawings, technical information, source codes,
engineering information, hardware configuration information, and matters of a
business nature such as information regarding marketing, costs, pricing,
finances, financial models and projections, billings, new or existing business
or economic development plans, initiatives, and opportunities, or any other
similar business information made available to you in connection with your
relationship with any System Company. Confidential Information shall also
include non-public information concerning any director, officer, employee,
shareholder, or partner of any System Company. Notwithstanding the foregoing,
you may disclose Confidential Information to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a result of the acts or omissions of you or your agents in violation of
this Section 12(a). You shall deliver to your System Company employer prior to
the termination of your relationship or at any other time requested by any
System Company, (I) all electronic devices provided by any System Company to you
and (II) all memoranda, notes, plans, records, reports, computer files, disks
and tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to Confidential Information or the business of
any System Company which you may then possess or have under you control.
Following your termination of service with all System Companies, you may not
retain or use any such item described in the preceding sentence for any purpose,
unless otherwise agreed in writing. You agree that your obligation not to
disclose materials of the type within the definition of Confidential
Information, and your obligation to return and, upon your termination of
employment with all System Companies, not to retain or use materials and
tangible property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to any System Company or to you during your
employment with any System Company.
(b)    Non-Competition. Without prior written approval of your last System
Company employer, (i) you agree that at all times during the period of your
employment or service with any System Company employer and, (ii) if you are an
ML 1-4 Participant immediately prior to your Separation Date, for a period of 12
months following your Separation Date (clauses (i) and (ii) collectively, the
“Restricted Period”), you shall not engage, directly or indirectly, in
“Competitive Activities” (as defined below) anywhere in the “Restricted
Territory” (as defined below). “Competitive Activities” means that you are or
become engaged in any manner, directly or indirectly, either alone or with any
person, firm or corporation in any business, enterprise (including research and
development), operation, or activity in any respect competitive with any aspect
of the “Business” (as defined below), including as an equity holder, partner,
trustee, promoter, technician, engineer,





--------------------------------------------------------------------------------





analyst, agent, representative, broker, supplier, advisor, manager or officer,
director, consultant or employee of any such entity, or by associating with,
aiding or abetting or providing information or financial assistance to, or by
having any other financial interest in, any such entity. “Business” shall mean
the generation, transmission, brokering, marketing, distribution, sale (whether
retail or wholesale) and delivery of energy or generation capacity, the
ownership, development, management or operation of power plants and power
generation facilities (including, without limitation, nuclear power plants), the
provision of operations and management services (including decommissioning
services) with respect to power plants, and any business that researches,
develops, manufactures, offers, sells, distributes, makes commercially
available, or provides any product or service that competes with any products,
services or offerings of any System Company or any product, service or offering
that any System Company was actively developing during your relationship with
any System Company. If you are or become an ML1-4 Participant, as a result of
your high level position in the System Company employer’s management, you have
or will have broad and substantial knowledge of the Business, and you therefore
agree that this restriction in its entirety is reasonable in scope and necessary
to protect the System Companies’ Confidential Information and legitimate,
economic interests. If you are not and have never been an ML 1-4 Participant,
“Business” for purposes of this Section 12(b) shall be as defined above, but
only to the extent such Business falls or fell within the duties,
responsibilities or authority of any of the positions held or previously held by
you as an employee of a System Company. Notwithstanding the foregoing, you may
passively own 1% or less of the outstanding stock or other equity interests of
any publicly traded entity without being in violation of this Section 12(b).
“Restricted Territory” means each and every county, province, state, city,
parish or other political subdivision or territory of the United States in which
any System Company is engaging in the Business, or otherwise distributes,
licenses or sells its products or services, including Arkansas, Connecticut,
District of Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska,
New York, Texas, and Vermont and any other state in which any System Company
engages in Business at any time during the Restricted Period and, with respect
to the State of Louisiana, means the following Parishes: Acadia, Allen,
Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo,
Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto, East
Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia,
Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La Salle,
Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita,
Plaquemines, Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard,
St. Charles, St. Helena, Saint James, Saint John the Baptist, Saint Landry,
Saint Martin, Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union,
Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West
Feliciana and Winn.
(c)    Non-Solicitation. You agree that, during the period of your employment or
service with any System Company and for a period of 24 months following the
termination of such employment or service for any reason, except in the good
faith performance of your duties to the System Companies, you shall not: (i)
directly or indirectly advise, solicit, induce, encourage or assist in the
hiring process, or advise, cause, encourage or assist others to solicit, induce
or hire, any employee of any System Company in the Restricted Territory or any
individual who was an employee of any System Company in the Restricted Territory
at any time during the six-month period immediately prior to such action or (ii)
induce, encourage, persuade or cause others to induce, encourage, or persuade
any employee or consultant of any System Company to cease providing services to
any System Company within the Restricted Territory or in any way to modify such
employee’s or consultant’s relationship with any System Company or (iii) within
the Restricted Territory, directly or indirectly solicit the trade, business or
patronage of any clients, customers or vendors or prospective clients, customers
or vendors of any System Company in furtherance of





--------------------------------------------------------------------------------





any Competitive Activity or encourage, advise, or assist such clients, customers
or vendors or prospective clients, customers or vendors to in any way modify
their relationship with any System Company. The foregoing non-solicitation (but
not other limitations in this Section) shall not be violated by general
advertising not targeted at the forgoing persons or entities and shall not apply
to solicitation of individuals involuntarily terminated from System Company
employment.
(d)    Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns (each a “System Company
Party”). “Disparaging” remarks, comments or statements are those that are
intended to, or could be construed in a manner so as to, impugn, discredit,
injure or impair the business, reputation, character, honesty, integrity,
judgment, morality or business acumen or abilities in connection with any aspect
of the operation of the business of the individual or entity being disparaged.
(e)    Exclusions. Notwithstanding anything else in this Section 12 or in this
Agreement to the contrary, the restrictive covenants in this Section 12 are not
intended to restrict you from cooperating with any investigation or proceeding
initiated by the Nuclear Regulatory Commission (“NRC”) or any other federal or
state regulatory agency. Further, you may make disclosure (i) to exercise your
rights as a whistleblower under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, the Securities and Exchange Commission Rule 21F-17(a),
or any similar federal or state law; (ii) to the extent necessary when providing
safety-related or other information to the NRC on matters within the NRC’s
regulatory jurisdiction; (iii) when participating in “protected activities,” as
defined in Section 211 of the Energy Reorganization Act of 1974 and in C.F.R.
Part 50.7; (iv) when engaging in activities protected by the National Labor
Relations Act or any similar federal or state law; or (v) when required to do so
by a court of law, by any governmental agency or administrative or legislative
body with jurisdiction to order you to divulge, disclose or make accessible such
information. You shall have no obligation to seek prior approval of any System
Company or to inform any System Company of such disclosure. This Agreement does
not limit your ability to communicate, without notice to any System Company,
with any government agencies or otherwise participate in any investigation or
proceeding that may be conducted by any government agency.
(f)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are subject
to an employment agreement or any other agreement which contains restrictive
covenants which are stricter than the restrictive covenants contained herein,
the restrictive covenants set forth in such other agreement shall supplement the
restrictive covenants herein.
(g)    Enforcement. You hereby agree that the covenants set forth in Sections
12(a), (b), (c) and (d) are reasonable with respect to their scope, duration,
and geographical area. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 12(a), (b), (c) or
(d) is invalid or unenforceable, you and the Company hereby agree that the court
making the determination of invalidity or unenforceability shall have the power
to reform the unenforceable term or provision, including to delete, replace, or
add specific words or phrases, but only to the narrowest extent necessary to
render the provision valid and enforceable (provided that in no event shall the
length of any restrictive covenant or its scope be extended or expanded), and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the





--------------------------------------------------------------------------------





judgment on enforceability may be appealed. Your agreement to the restrictions
provided for in this Agreement and the Company’s agreement to grant the Award
are mutually dependent consideration. Therefore, notwithstanding any other
provision to the contrary in this Agreement, if the enforceability of any
material restriction applicable to you as provided for in this Section 12 is
challenged and found unenforceable by a court of law, then the Company shall
have the right to terminate this Agreement and recover from you all shares of
Common Stock paid to you pursuant to this Agreement and, if you have sold,
transferred, or otherwise disposed of any Common Stock paid to you pursuant to
this Agreement in respect of Restricted Shares on which the restrictions have
lifted or in respect of dividends paid thereon, an amount equal to the aggregate
Fair Market Value of such shares on the date on which such restrictions lifted.
This provision shall be construed as a return of consideration or ill-gotten
gains due to the failure of your promises and consideration under the Agreement,
and not as a liquidated damages clause. In addition, in the event of the
Company’s termination of this Agreement, you shall immediately forfeit all
Restricted Shares on which restrictions have not already lifted (as well as
dividends declared on the Restricted Shares). You further hereby agree that, in
the event of a breach by you of any of the provisions of Sections 12(a), (b),
(c) or (d), monetary damages shall not constitute a sufficient remedy.
Consequently, in the event of any such breach or threatened breach, the Company
or a System Company may, in addition to and without prejudice to other rights
and remedies existing in its favor, apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
in each case without the requirement of posting a bond or proving actual damages
and without having to demonstrate that money damages would be inadequate. Such
remedies shall not be deemed the exclusive remedies for a breach, but shall be
in addition to all remedies available at law or in equity, including, but not
limited to, attorneys’ fees and costs. You hereby agree and acknowledge that the
restrictions contained in Sections 12(a), (b), (c) and (d) do not preclude you
from earning a livelihood, nor do they unreasonably impose limitations on your
ability to earn a living. You acknowledge that you have carefully read this
Agreement and have given careful consideration to the restraints imposed upon
you by this Agreement, and you are in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
any System Company now existing or to be developed in the future.
(h)    Forfeiture/Rescission Upon Breach of Section 12. In addition to the
remedies of the Company set forth in Section 12(g) herein, in the event of a
breach by you of any of the provisions of Sections 12(a), (b), (c) or (d), you
shall immediately forfeit all Restricted Shares on which restrictions have not
already lifted (as well as dividends declared on the Restricted Shares). In
addition, if you breach any of the provisions of Sections 12(a), (b), (c) or
(d), to the extent that you hold Common Stock in respect of Restricted Shares on
which the restrictions have lifted (as well as dividends declared on such
Restricted Shares), such vested shares of Common Stock shall be transferred back
to the Company for no consideration and to the extent that you have sold,
transferred, or otherwise disposed of any shares of Common Stock in respect of
Restricted Shares on which the restrictions have lifted (as well as dividends
declared on such Restricted Shares), you shall pay the Company an amount equal
to the aggregate Fair Market Value of such shares on the date on which the
restrictions lifted.
(i)    For purposes of this Section 12, “Company” shall include all subsidiaries
and affiliates of Entergy Corporation (the “Company Affiliates”). You and the
Company agree that each of the Company Affiliates is an intended third-party
beneficiary of this Section 12, and further agree that each of the Company
Affiliates is entitled to enforce the provisions of this Section 12 in
accordance with its terms. Notwithstanding anything to the contrary in this
Agreement, the terms





--------------------------------------------------------------------------------





of the restrictive covenants set forth in this Section 12 shall survive the
termination of this Agreement and shall remain in full force according to their
respective terms.
13.         Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to its principles
of conflict of laws.
14.        Incorporation of Plan.  The Plan is hereby incorporated by reference
and made a part hereof, and the Restricted Shares and this Agreement shall be
subject to all terms and conditions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  Any capitalized term which is not defined
in this Agreement shall have the meaning set forth in the Plan. If any terms of
this Agreement are inconsistent with the terms of the Plan, the terms of the
Plan shall govern unless the Plan allows for such modification by this
Agreement.
15.        Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.
 16.        Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Restricted Shares, the Grant Notice, this Agreement nor any
other action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.
 17.        Authority of the Committee.  The Committee shall have full authority
and discretion to interpret and construe the terms of the Plan, the Grant
Notice, and this Agreement.  The determination of the Committee as to any such
matter of interpretation or construc-tion shall be final, binding and
conclusive.



